   Case: 1:18-cv-00904-KLL Doc #: 22 Filed: 10/20/20 Page: 1 of 4 PAGEID #: 2651




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

PATRICIA M. INSKEEP,                                           Case No. 1:18-cv-904
     Plaintiff,                                                Litkovitz, M.J.


          vs.

COMMISSIONER OF                                                ORDER
SOCIAL SECURITY,
     Defendant.

          This matter is before the Court on plaintiff’s motion for attorney fees under the Social

Security Act, 42 U.S.C. § 406(b)(1) (Doc. 20) and the Commissioner’s response stating the

Commissioner does not oppose plaintiff’s request for attorney fees. (Doc. 21).

          Pursuant to 42 U.S.C. § 406(b)(1)(A), a court may award a prevailing claimant’s attorney

a reasonable fee not in excess of 25 percent of past-due benefits recovered by the claimant for

work done in a judicial proceeding. 42 U.S.C. § 406(b)(1)(A). See Horenstein v. Sec’y of

H.H.S., 35 F.3d 261, 262 (6th Cir. 1994) (en banc) (court may award fees only for work

performed before the court, and not before the Social Security Administration). Fees are

awarded from past-due benefits withheld from the claimant by the Commissioner and may not

exceed 25 percent of the total past-due benefits. Gisbrecht v. Barnhart, 535 U.S. 789, 792

(2002).

          In determining the reasonableness of fees under § 406(b), the starting point is the

contingency fee agreement between the claimant and counsel. Gisbrecht, 535 U.S. at 807.

When a claimant has entered into a contingency fee agreement entitling counsel to 25 percent of

past-due benefits awarded, the Court presumes, subject to rebuttal, that the contract is

reasonable. Rodriquez v. Bowen, 865 F.2d 739, 746 (6th Cir. 1989) (en banc). Within the 25
   Case: 1:18-cv-00904-KLL Doc #: 22 Filed: 10/20/20 Page: 2 of 4 PAGEID #: 2652




percent boundary, the attorney for the claimant must show that the fee sought is reasonable for

the services rendered. Gisbrecht, 535 U.S. at 807. The Court should consider factors such as the

character of the representation, the results achieved, the amount of time spent on the case,

whether the attorney was responsible for any delay, and the attorney’s normal hourly billing rate

for noncontingent fee cases. Id. at 808. See also Rodriquez, 865 F.2d at 746. Additionally, the

Court should consider instances of improper conduct or ineffectiveness of counsel; whether

counsel would enjoy a windfall because of either an inordinately large award or from minimal

effort expended; and the degree of difficulty of the case. Hayes v. Sec’y of HHS, 923 F.2d 418,

422 (6th Cir. 1990); Rodriquez, 865 F.2d at 746. An award of 25 percent of past-due benefits

may be appropriate where counsel has overcome legal and factual obstacles to enhance the

benefits awarded to the client; in contrast, such an award may not be warranted in a case

submitted on boilerplate pleadings with no apparent legal research. Rodriquez, 865 F.2d at 747.

       An award of fees under § 406(b) is not improper merely because it results in an above-

average hourly rate. Royzer v. Sec’y of HHS, 900 F.2d 981, 981-82 (6th Cir. 1990). As the Sixth

Circuit has determined:

       It is not at all unusual for contingent fees to translate into large hourly rates if the
       rate is computed as the trial judge has computed it here [by dividing the hours
       worked into the amount of the requested fee]. In assessing the reasonableness of a
       contingent fee award, we cannot ignore the fact that the attorney will not prevail
       every time. The hourly rate in the next contingent fee case will be zero, unless
       benefits are awarded. Contingent fees generally overcompensate in some cases and
       undercompensate in others. It is the nature of the beast.

Id. “[A] hypothetical hourly rate that is less than twice the standard rate is per se reasonable, and

a hypothetical hourly rate that is equal to or greater than twice the standard rate may well be

reasonable.” Hayes, 923 F.2d at 422. See also Lasley v. Comm’r of Soc. Sec., 771 F.3d 308, 309

(6th Cir. 2014).



                                                  2
      Case: 1:18-cv-00904-KLL Doc #: 22 Filed: 10/20/20 Page: 3 of 4 PAGEID #: 2653




         Here, the fee of $7,798.50 that plaintiff requests falls within the 25% boundary. Thus,

the issue is whether the requested fee is reasonable. Gisbrecht, 535 U.S. at 807. Plaintiff has

submitted an itemized billing sheet showing that his attorney performed a total of 27.50 hours of

work on the case in this Court. (Doc. 20 at 4). Plaintiff has also submitted a copy of the

contingency fee agreement he entered into with counsel under which he agreed to pay counsel a

contingency fee of 25% of past-due benefits. (Id. at 5).

         Dividing the $7,798.50 requested by counsel by the 27.50 hours counsel worked on the

case before this Court yields a hypothetical hourly fee of $283.58. In determining whether

counsel “would enjoy a windfall because of either an inordinately large benefit or from minimal

effort expended,” Hayes, 923 F.2d at 420-21 (quoting Rodriquez, 865 F.2d at 746), the Court

notes that “a windfall can never occur when, in a case where a contingent fee contract exists, the

hypothetical hourly rate determined by dividing the number of hours worked for the claimant

into the amount of the fee permitted under the contract is less than twice the standard rate for

such work in the relevant market.” Id. at 422. As the Sixth Circuit explained in Hayes:

         [A] multiplier of 2 is appropriate as a floor in light of indications that social security
         attorneys are successful in approximately 50% of the cases they file in the courts.
         Without a multiplier, a strict hourly rate limitation would insure that social security
         attorneys would not, averaged over many cases, be compensated adequately.
         ....

         A calculation of a hypothetical hourly rate that is twice the standard rate is a starting
         point for conducting the Rodriquez analysis. It provides a floor, below which a
         district court has no basis for questioning, under the second part of Rodriquez’s
         windfall rule for “minimal effort expended,” the reasonableness of the fee.

Id.

         Plaintiff’s counsel standard hourly rate is $350.00. (Doc. 20 at 7). The $283.58

hypothetical hourly rate is less than twice counsel’s standard rate for such work in the relevant

market. Therefore, the requested fee of $7,798.50 does not constitute a windfall to plaintiff’s

                                                     3
   Case: 1:18-cv-00904-KLL Doc #: 22 Filed: 10/20/20 Page: 4 of 4 PAGEID #: 2654




counsel. Hayes, 923 F.2d at 422. The Court notes that plaintiff’s counsel did not unduly delay

the resolution of this matter, and he achieved an excellent result in this case by obtaining a

favorable disability determination on remand with back pay benefits in the amount of $41,395.50

to be paid for the period April 2015 through May 2018. (See Doc. 20 at 8). Further, plaintiff

voluntarily entered into the contingency fee agreement with counsel and counsel assumed the

risk of non-payment. The Commissioner has submitted a response to plaintiff’s motion and does

not oppose the motion to charge and collect a fee of $7,798.50. (Doc. 21). Having reviewed

plaintiff’s § 406(b) fee request in light of these considerations, the Court finds that a fee of

$7,798.50 is reasonable for the work plaintiff’s counsel performed in federal court.

       Counsel has acknowledged that any award of fees under § 406(b) must be offset by the

previous award of EAJA fees in the amount of $5,000.00 (see Doc. 18), as required under

Jankovich v. Bowen, 868 F.2d 867, 871 and n.1 (6th Cir. 1989) (recognizing that while a

claimant may be awarded fees under both the EAJA and the Social Security Act, “any funds

awarded pursuant to the EAJA serve as reimbursement to the claimant for fees paid out of his or

her disability award to his or her counsel” and should be awarded to the client). (Doc. 20 at 2-3).

In view of these considerations and having reviewed the fee request in light of the remaining

criteria set forth in Gisbrecht and Rodriquez, the Court finds that a fee of $7,798.50 is reasonable

for the work plaintiff’s counsel performed in this Court.

       The Court therefore ORDERS that plaintiff’s § 406(b) motion for attorney fees

is GRANTED and that counsel is AWARDED attorney fees in the amount of $2,798.50, which

represents the fee request of $7,798.50 minus the $5,000.00 EAJA fee previously awarded.


        10/20/2020
Date: _________________                                _____________________________
                                                       Karen L. Litkovitz
                                                       United States Magistrate Judge

                                                   4
